DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-4, 6-7, 9-14, 16-19 are currently pending in the application.
Claim(s) 1-4, 6-7, 9-14, 16-19 are rejected.
This action is made FINAL.
Response to Amendments
The Amendment filed 05/05/2021 has been entered. Claims 1-4, 6-7, 9-14, 16-19 remain pending in the application. Applicant’s amendments to the drawings have overcome the objections as previously set forth in the Non-final rejection mailed 11/05/2020. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 6, 18  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 18 is rejected based on its dependency. 
	Claim 6 recites “the master atrium”. There is a lack of antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US20160000020A1). 
	Regarding claim 1:
Sugimoto teaches:
A plant growth system, comprising: (abstract and figures)
 a plurality of atriums providing enclosures in which plants are grown, (fig 1-3, Reference 300)
a computing system configured to control the atriums; (Fig 1, Reference 200, para0072-0082)
and a network connecting the computing system and the atriums, (Fig 1, Reference 500, para0086-0092)
wherein each of the atriums comprises: a communication device connected to the network; (Fig 2, Reference 700, para0078-0079) 
a controller configured to receive commands through the communication device; (Fig 3, Reference 350+360, para0088,0091)
and a subsystem controlled by the controller, the subsystem including one or both of: lighting equipment providing light for plant growth in the enclosure of the atrium; (Fig 3, Reference 310, para0101-0117)
 and an exhaust fan positioned to circulate air in the enclosure of the atrium, (para0096)
and wherein a first of the atriums is connected to a set of the atriums that are associated with the first atrium, (Fig 2-3, 300see how the first atrium on top is connected to a set of atriums that are associated with it also all atriums are connected via 500) 
the first atrium further comprising a fluid system providing a nutrient fluid for plant growth in the first atrium and the atriums associated with the first atrium, (para0097-0098)
the controller of the first atrium being configured to control the fluid system (Fig 3, Reference 360, para0097-0098)
Regarding claim 14:
Sugimoto teaches claim 1 and further teaches:
wherein the computing system is further configured to collect sensor data from the atriums, process the sensor data, detect needs of plants in the atriums, initiate operations in the atriums, and flag a particular one of the atriums for maintenance. (para0097-0099, 0170-0171, Fig 13)
Regarding claim 17:
Sugimoto teaches claim 1 and further teaches:
wherein each of the atriums further comprises an air sensor for one or more of CO2, CO, and O2. (para0095)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US20160000020A1).
Regarding claim 7:
Sugimoto teaches all the limitations of claim 1. Sugimoto doesn’t teach:
wherein the first atrium is in a row with the set of atriums associated with the first atrium. 
Sugimoto does teach:
wherein the first atrium is in a column with the set of atriums associated with the first atrium. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to orient the first atrium in a row with the set of atriums, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. It would have been obvious because placing the atriums in horizontal configuration relative to each other would allow for the system to be dispersed in low ceiling environments and would not hinder its ability to achieve its purpose. 
Claim(s) 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US20160000020A1) and in view of Colvin (US20100073669). 
	Regarding claim 2:
Sugimoto teaches all the limitations of claim 1. Sugimoto doesn’t teach:
the first atrium further comprises: a collar affixed to an atrium enclosure and electrically connected to a power source within the atrium; and an electronic unit adjacent to the collar and coupled to operate on power inductively received from the collar and to inductively communicate with the controller of the first atrium through the collar, the electronics unit including the first wireless device.
In an analogous art teaching sensors in control systems, Colvin teaches:
a sensing apparatus usable with hydroponics (para0059)
a collar affixed to an atrium enclosure and is electrically connected to a power source within the atriums (para0031, para0043) 
and an electronic unit adjacent to the collar and coupled to operate on power inductively received from the collar (para0031, para0034, 0039) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sugimoto to include the specifics of the collar and the electronics unit as taught by Colvin to allow the electric unit to be removed and replaced or changed within a line without disrupting fluid flow or system pressure for industrial applications as in para0059 of Colvin. 
Regarding claim 18:
Sugimoto as modified by Colvin teaches all the limitations of claim 2. Sugimoto doesn’t teach but Calvin further teaches:
wherein the electronics unit further comprises one or more sensors configured to sense properties of the nutrient fluid that the fluid system provides for plant growth. (para0038)
Claim(s) 3-4, 9-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US20160000020A1) and in view of De Groot (US20160143228A1).  
	Regarding claim 3:
Sugimoto teaches all the limitations of claim 1. However, Sugimoto doesn’t teach:
wherein each of the atriums has a machine-readable marking that distinguishes that atrium from other atriums.
De Groot teaches:
A plant growth system (Abstract and Figures)
An atrium (para0116, Figure 4)
Wherein each of the atriums has a machine-readable marking that distinguishes that atrium from other atriums. (para0156, para0161)

	Regarding claim 4:
Sugimoto as modified by De Groot teaches all the limitations of claim 3. However, Sugimoto doesn’t teach:
wherein each of the machine-readable marking comprises a QR code. 
De Groot further teaches:
wherein each of the machine-readable marking comprises a QR code. (para0161)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the growth system of Sugimoto such that each atrium comprises a machine-readable marking as taught by De Groot to allow the user to easily identify, track, and monitor each atrium independently.
	Regarding claim 19:
Sugimoto as modified by De Groot teaches all the limitations of claim 3. However, Sugimoto doesn’t teach:
further comprising: machine-readable markings at known locations of a facility containing the atriums: and a reader configured to read the machine-readable markings and to report to the computing system identifying information read from the machine-readable markings of the atriums and location information from the machine-readable markings of 
De Groot further teaches:
further comprising  machine- readable markings at known locations of a facility containing the atrium. (para0044, 0161, 0141-0147 , Fig 11 Reference 1101)
and a reader configured to read the machine-readable and to report identifying information read from the machine-readable markings and location information from the machine readable markings of the facility, (Figure 11, Reference 1105, para0044, 0161, 0154-0157, 0141)
the computing system making an association of atriums with the known locations. (para0161, 0155)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the growth system of Sugimoto to comprise a reader to read the machine-readable markings as taught by De Groot to allow the user to easily identify, track, modify, and monitor the atriums and facilities. 
	Regarding claim 9:
Sugimoto teaches all the limitations of claim 1. However, Sugimoto doesn’t teach:
wherein each of the subsystems further comprises a machine- readable marking that distinguishes that subsystem from other subsystems. 
De Groot teaches:
A plant growth system (Abstract and Figures)
An atrium (para0116, Figure 4)
wherein each of the subsystems further comprises a machine- readable marking that distinguishes that subsystem from other subsystems. (para0141-0147 , Fig 11 Reference 1101)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the subsystems of Sugimoto such that each subsystem comprises a machine-readable marking as taught by De Groot to allow the user to easily identify, track, and monitor each subsystem independently.
	Regarding claim 10:
Sugimoto as modified by De Groot teaches all the limitations of claim 9. However, Sugimoto doesn’t teach:
wherein each of the machine-readable marking comprises a QR code. 
De Groot further teaches:
wherein each of the machine-readable marking comprises a QR code. (para0161)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the growth system of Gonyer such that each of the fluid system and growth system comprises a machine-readable marking as taught by De Groot to allow the user to easily identify, track, and monitor each fluid system and growth system independently.
	Regarding claim 11:
Sugimoto as modified by De Groot teaches all the limitations of claim 9. However, Sugimoto doesn’t teach:
further comprising a reader configured to read the machine-readable markings and to report identifying information read from the machine-readable markings to the 
De Groot further teaches:
further comprising a reader configured to read the machine-readable and to report identifying information read from the machine-readable markings to the computing system, (Figure 11, Reference 1105, para0161, 0154, 0141)
the computing system making an association of the selected subsystem identified by the identifying information. (para0155)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the growth system of Gonyer to comprise a reader to read the machine-readable markings as taught by De Groot to allow the user to easily identify, track, modify, and monitor each plant need independently. 
Regarding claim 12:
Sugimoto as modified by De Groot teaches all the limitations of claim 9. However, Sugimoto doesn’t teach:
wherein each of the atriums has a machine-readable marking that distinguishes that atrium from other atriums.
De Groot teaches:
A plant growth system (Abstract and Figures)
An atrium (para0116, Figure 4)
Wherein each of the atriums has a machine-readable marking that distinguishes that atrium from other atriums. (para0156, para0161)

Regarding claim 13:
Sugimoto as modified by De Groot teaches all the limitations of claim 12. However, Sugimoto doesn’t teach:
further comprising a reader configured to read the machine-readable markings on a selected one of the atriums and the subsystem and to report identifying information read from the machine-readable markings to the computing system, the computing system making an association of the selected atrium with the subsystem identified by the identifying information.
De Groot further teaches:
further comprising a reader configured to read the machine-readable markings on atrium and the subsystem and to report identifying information read from the machine-readable markings to the computing system, (Figure 11, Reference 1105, para0161, 0154, 0141)
the computing system making an association of the selected atrium subsystem identified by the identifying information. (para0155)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the growth system of Sugimoto to comprise a reader to read the machine-readable markings on the atriums and the subsystems taught by De Groot to allow the user to easily identify, track, modify, and monitor each plant need independently. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US20160000020A1) and in view of Gonyer (US20140144078A1). 
Regarding claim 6:
Sugimoto teaches all the limitations of claim 1. Sugimoto doesn’t teaches:
wherein the fluid system in the first atrium comprises: a mixing tank connected to provide the nutrient fluid to plumbing that connects the master atrium to the set of the atriums associated with the first atrium; a water source under control of the controller of the first atrium and providing water to the mixing tank; and one or more nutrient canisters under control of the controller of the first atrium and providing respective nutrients to the mixing tank.
Gonyer teaches:
a plant growth system, (Figure 1, Reference 100, para0003) comprising;
an atrium (Figure 1, except 176a, 176b, 174, 172, para 0011)
a fluid system in the atrium (Figure 1, References 152, 154, para0011, para0036);
a computing system configured to control the atriums (para0014,0043-0045, Figure 1, References 176a, 176b, Figure 22, Reference 212); 
and a controller configured to control the fluid system (fig 1, ref 106, para0013, 0043, 0046); and
a first atrium associated with a set of atriums (para0041, therefore the reference teaches that by this configuration, since the atriums 102 are controlled by the first controller (106), there may be a master controller configuration adopted between the atriums (102) by the slave systems (106) that control them)
wherein the fluid system in the first atrium comprises: a mixing tank connected to provide the nutrient fluid to plumbing that connects the master atrium to the set of atriums associated with the first atrium; (Figure 1, Reference 146, para0046)
 a water source under control of the controller of the first atrium and providing water to the mixing tank; (para0035, lines 1-2, all under control of the controller 106)
and one or more nutrient canisters under control of the controller of the first atrium and providing respective nutrients to the mixing tank. (para0035, lines 3, all under the control of the controller 106)
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US20160000020A1) and in view of Spelt (US6161329).
Regarding claim 16:
Sugimoto teaches all the limitations of claim 1. Sugimoto doesn’t teaches:
wherein each of the atriums associated with the first atrium lacks a sensor system configured to sense the fluid.
Spelt teaches:
A plant growth system (Abstract and Figures)
A plurality of atriums (Figure 1, References 12, 14)
A first of the atriums is connected to a set of the atriums that are associated with the first atrium, (Fig 2, Reference 12 is connected to a set of atriums 14)
the first atrium further comprising a fluid system providing a nutrient fluid for plant growth in the first atrium and the atriums associated with the first atrium, (column 4, lines 18-26, Figure 1, Reference 16, 18)
wherein each of the atriums associated with the first atrium lacks a sensor system configured to sense the fluid. (column 8, lines 19-32)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sugimoto to make the set of atriums connected to the first atrium lack a sensor system as taught by Spelt to control delivery of water to the plurality of slave atriums from the master atrium to prevent over-watering in the system and as such since the set of  atriums is directly receiving the water supply from the first atrium it does not have a function for a sensor system configured to sense the fluid since the amount of fluid delivered is predetermined.

	Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered and not fully persuasive. 
In regards to applicant’s arguments regarding the 103 rejection in view of Gonyer and Spelt on page 15-16. 
Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Sugimoto. See rejection above. 
In regards to applicant’s arguments regarding the 103 rejection in view of Gonyer and Spelt and Colvin on page 16. 
While, Gonyer in view of Spelt do not disclose the limitations of amended claim 1, Sugimoto does. Sugimoto discloses a communication device “connected to the network” as required by claim 1. However, claim 6 does not require that the communication device is coupled to operate on power inductively received from the collar. Therefore, as best understood the Sugimoto as modified by Colvin discloses the recited limitation. Additionally, it would have been 
In regards to applicant’s arguments regarding the 103 rejection in view of Gonyer and Spelt and De Groot for claims 9-13 on page 17-18. 
Applicant argues that De Groot does not suggest “altering the system of Goneyer in view of Spelt so that one atrium provides nutrient fluid to other atriums”. It is respectfully submitted that “one atrium provides nutrient fluid to other atriums” is not claimed by claims 9-13. Sugiomoto teaches the different subsystems claimed in claim 1. De Groot teaches the machine-readable code that can be used with subsystems. Therefore, it would have been obvious to combine the two references to teach the limitations above. See rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHADA ALGHAILANI
Examiner
Art Unit 3643


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619